Order entered January 6, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-00306-CR

                             KAREN PATRICIA BOWIE, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-81418-2011

                                             ORDER
        Appellant’s December 27, 2013 motion to consider replacing appellate counsel is

GRANTED. William L. Schultz is REMOVED as counsel of record for appellant.

        We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We further ORDER the trial court to transmit to this Court, within THIRTY DAYS of the date

of this order, a supplemental clerk’s record with the order appointing new counsel.

        This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the supplemental clerk’s

record is filed, whichever is earlier.

                                                        /s/   LANA MYERS
                                                              JUSTICE